UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2520


RUSSELL F. WALKER,

                      Plaintiff – Appellant,

          v.

J.P. THOMAS & CO. INC.; TOWN OF ABERDEEN, NORTH CAROLINA;
OFFICER J. J. SMITH,

                      Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  Joe L. Webster,
Magistrate Judge. (1:14-cv-00738-JLW)


Submitted:   February 25, 2016               Decided:    February 29, 2016



Before SHEDD and     HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Russell F. Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Russell F. Walker seeks to appeal the magistrate judge’s

order dismissing his complaint with prejudice.                        We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties    are     accorded     30       days   after      the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

September     29,    2015.     The    notice         of    appeal     was   filed   on

December 7, 2015.       Because Walker failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument        would      not   aid   the   decisional

process.



                                                                              DISMISSED



                                          2